DETAILED ACTION
This office action is in response to the application filed on May 1, 2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 05/01/2022 have been fully considered but they are not persuasive.
	Applicant argued that “Please refer to FIG. 3 of Sun as below, it clearly illustrates that the Vo+ terminal in Sun does NOT connect to Vin- terminal. Therefore, Sun
fails to disclose “...the second positive voltage terminal, coupled to the first negative voltage terminal...” as shown in claim 14.” However, the examiner is entitled to the broadest reasonable interpretation. In this case, the claim recite “coupled to the first negative voltage terminal”. There is no requirement for a direct connection between the terminals or the two terminals being the same terminal,  only that they are coupled and this is accomplished through the use of the converter circuitry that couples through the converter’s transformer a coupling of the two terminals. Therefore, the claim limitations are met by the prior art. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-12 and 14 is/are rejected under 35 U.S.C. 103(a) as being unpatentable by Sun et al. US 2006/0187686 in view of  Sigamani et al. US 2014/0268891. (Examiner’s Note: the coupling or connections can be direct or indirect connections/coupling.)
	Regarding Claim 1, Sun teaches (Figures 3-6) a converter (Fig. 3) for providing power to a load (at the output), comprising: an input capacitor (Cb), configured to receive an input voltage (Vin); a secondary-side switching circuit (310), coupled to the magnetic element circuit; and an output capacitor (Co), coupled to the secondary-side switching circuit and connected to the load (at Vo) in parallel; wherein the input capacitor (Cb), the inductor (at 120), and the output capacitor (Co) oscillate to generate an oscillating current (Ir and Im, See Figs. 4 and 5) during the switching period, wherein the status of the primary-side switching circuit (at 110) is switched between a peak point of the oscillating current and a valley point of the oscillating current (See Figs. 4 and 5).  (For Example: Par. 33-42)
	Sun does not teach a primary-side switching circuit, having a DC side and an AC side, the DC side of the primary-side switching circuit being coupled to the input capacitor, the primary-side switching circuit having a switching period and a switching frequency; a magnetic element circuit, comprising a transformer and an inductor, the magnetic element circuit being directly connected to the AC side of the primary-side switching circuit, wherein the magnetic element circuit does not comprise a discrete capacitor.
	Sigamani teaches (Figures 5-7), a primary-side switching circuit (202 primary side), having a DC side and an AC side (at C1 and at P1 and L1), the DC side of the primary-side switching circuit being coupled to the input capacitor (C1), the primary-side switching circuit having a switching period and a switching frequency (operation of the converter); a magnetic element circuit (L1 andTx1), comprising a transformer (Tx1) and an inductor (L1), the magnetic element circuit being directly connected to the AC side of the primary-side switching circuit (between C2-C3 and Q1-Q2), wherein the magnetic element circuit does not comprise a discrete capacitor (only comprises L1 and Tx1). (For Example: Paragraphs 47 and 54-56 )
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Sun to include ta primary-side switching circuit, having a DC side and an AC side, the DC side of the primary-side switching circuit being coupled to the input capacitor, the primary-side switching circuit having a switching period and a switching frequency; a magnetic element circuit, comprising a transformer and an inductor, the magnetic element circuit being directly connected to the AC side of the primary-side switching circuit, wherein the magnetic element circuit does not comprise a discrete capacitor, as taught by Sigamani, to reduce ripple in output current in the system. 
	Regarding Claim 2, Sun teaches (Figures 3-6) wherein the oscillating current comprises an oscillating frequency(Fig. 4 and 5). (For Example: Par. 33-42)
	Sun does not teach the switching frequency of the primary-side switching circuit is not less than 0.5 time the oscillating frequency and not more than 1 time the oscillating frequency. 
	Sigamani teaches (Figures 5-7), the switching frequency (fs) of the primary-side switching circuit (Q1 and Q2) is not less than 0.5 time the oscillating frequency (Fig. 7, when fs/fr =0.5 would produce fs=0.5*fr) and not more than 1 time the oscillating frequency (Fr, resonant frequency). (For Example: Paragraphs 47 and 54-56 )
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Sun to include the switching frequency of the primary-side switching circuit is not less than 0.5 time the oscillating frequency and not more than 1 time the oscillating frequency, as taught by Sigamani, to reduce ripple current in the output capacitor. 
	Regarding Claim 3, Sun teaches (Figures 3-6) wherein the oscillating current comprises an oscillating frequency(Fig. 4 and 5). (For Example: Par. 33-42)
	Sun does not teach the switching frequency of the primary-side switching circuit is not less than 0.5 time the oscillating frequency and not more than two-thirds (2/3) time the oscillating frequency. 
	Sigamani teaches (Figures 5-7), the switching frequency (fs) of the primary-side switching circuit (Q1 and Q2) is not less than 0.5 time the oscillating frequency (Fig. 7, when fs/fr =0.5 would produce fs=0.5*fr) and not more than two-thirds (2/3) time the oscillating frequency (Fr, resonant frequency). (For Example: Paragraphs 47 and 54-56)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Sun to include the switching frequency of the primary-side switching circuit is not less than 0.5 time the oscillating frequency and not more than two-thirds (2/3) time the oscillating frequency, as taught by Sigamani, to reduce ripple current in the output capacitor.
		Regarding Claim 5, Sun teaches (Figures 3-6) wherein the inductor (Ls) is a leakage inductor of the transformer or an inductor independent from the transformer. (For Example: Par. 33-42)
	Regarding Claim 6, Sun teaches (Figures 3-6) wherein the transformer of the magnetic element circuit (130 and Tx) comprises: at least one magnetic core (at Tx); at least one primary-side winding (np), coupled to the primary-side switching circuit (110); and at least one secondary-side winding (ns1 and ns2), coupled to the secondary-side switching circuit (310), wherein the at least one primary-side winding and the at least one secondary-side winding are coupled through the at least one magnetic core. (For Example: Par. 33-42)
	Regarding Claim 7, Sun teaches (Figures 3-6)wherein the primary-side switching circuit (310) comprises a full bridge circuit (par. 44). 
	Regarding Claim 8, Sun teaches (Figures 3-6), wherein the at least one secondary-side winding (ns1 and ns2) of the transformer (Tx) comprises at least two windings, wherein the at least two windings are connected in series with each other, and a connection point (center tap) of the at least two windings comprises a center tap, wherein the at least one secondary-side winding of the transformer and the secondary-side switching circuit form a center-tapped full wave rectifier circuit (par. 44). (For Example: Par. 33-42) 
	Regarding Claim 9, Sun teaches (Figures 3-6) wherein the secondary-side switching circuit (310) comprises a full bridge rectifier circuit (par. 44). 
	Regarding Claim 10, Sun teaches (Figures 3-6) further comprising: a control circuit (controller of 110 and 320), configured to generate a set of complementary drive signals (from controller of 110) so as to control the primary-side switching circuit (110), a Duty cycle of each of the set of complementary drive signals being substantial 50% (par. 8), and a dead zone existing between two adjacent drive signals (Figs. 4 and 5). (For Example: Par. 33-42)
	Regarding Claim 11, Sun teaches (Figures 3-6)wherein when a voltage across two terminals of a switch (at 110) of the primary-side switching circuit is less than or equal to half of the input voltage (Vin), the control circuit controls the primary-side switching circuit (the controller of 110 always controls the primary side switching circuit regardless of the input voltage). (For Example: Par. 33-42) 
	Regarding Claim 12, Sun teaches (Figures 3-6)wherein when a voltage across two terminals of a switch (at 110) of the primary-side switching circuit is equal to zero, the control circuit controls the primary-side switching circuit (the controller of 110 always controls the primary side switching circuit regardless of the input voltage). (For Example: Par. 33-42)
	Regarding Claim 14, Sun teaches (Figures 3-6) a converter (Fig. 3) for providing power to a load (at the output), comprising: an input capacitor (Cb), configured to receive an input voltage (Vin); a primary-side switching circuit (110) having a DC side and an AC side (left side and right side of the circuit 110), coupled to the input capacitor, the primary-side switching circuit having a switching period and a switching frequency (Fig. 4 and 5); a magnetic element circuit (Tx and 120), comprising a transformer and an inductor, the magnetic element circuit being coupled to the AC side of the primary-side switching circuit (110); a secondary-side switching circuit (310), coupled to the magnetic element circuit; and an output capacitor (Co), coupled to the secondary-side switching circuit and connected to the load in parallel; wherein the input capacitor, the inductor, and the output capacitor oscillate to generate an oscillating current (Ir and Im, See Figs. 4 and 5) during the switching period, wherein the status of the primary-side switching circuit is switched between a peak point of the oscillating current and a valley point of the oscillating current (See Figs. 4 and 5), wherein the primary-side switching circuit (110) comprises: a first positive voltage terminal, coupled to one terminal of the input voltage; and a first negative voltage terminal (Vin +/-); wherein the secondary-side switching circuit (310) comprises: a second positive voltage terminal, coupled to the first negative voltage terminal; and a second negative voltage terminal (Vo+/-), outputting an output voltage (Vo) together with the second positive voltage terminal, wherein the second negative voltage terminal is coupled to another terminal of the input voltage (Fig. 3). (For Example: Par. 33-42) 
Claim(s) 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sun et al. US 2006/0187686 in view of  Onodera et al. US 4,383292.
	Regarding Claim 13, Sun teaches (Figures 3-6) a converter.
	Sun does not teach an input inductor, receiving the input voltage together with the input capacitor, an inductance value of the input inductor being greater than or equal to 5 times an inductance value of a leakage inductor of the transformer. 
	Onodera teaches (Figure 1), an input inductor (14), receiving the input voltage (from 18 and 20) together with the input capacitor (24), an inductance value of the input inductor (14) being greater than or equal to 5 times (Eq. 4) an inductance value of a leakage inductor (16) of the transformer (12). (For Example: Col. 3 )
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Sun to include an input inductor, receiving the input voltage together with the input capacitor, an inductance value of the input inductor being greater than or equal to 5 times an inductance value of a leakage inductor of the transformer, as taught by Onodera, to reduce losses in the system. 









Allowable Subject Matter
Claims 4 and 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for Indicating Allowable Subject Matter
The following is an examiner’s statement of reasons for indicating Allowable Subject Matter: 
	Claim 4; prior art of record fails to disclose either by itself or in combination:  “…wherein a distribution of capacitance value of the input capacitor is greater than 10%, and an inductance value of the inductor is less than or equal to 150.times.10[circumflex over ( )]-9 times a ratio of a square of the input voltage to a product of an output voltage and an output power of the converter. ”
	Claim 15; prior art of record fails to disclose either by itself or in combination:  “…a controller, configured to output at least one pulse width modulation signal, wherein a reference ground of the pulse width modulation signal is the second negative voltage terminal; at least one bootstrap circuit, configured to generate at least one control signal and at least one second power supply signal based on the at least one pulse width control signal and at least one first power supply signal, wherein a reference ground of the control signal is the second positive voltage terminal; at least one first drive circuit, configured to generate at least one first drive signal based on the at least one control signal and the at least one second power supply signal to control the primary-side switching circuit; and at least one second drive circuit, configured to generate at least one second drive signal based on the at least one pulse width modulation signal and the at least one first power supply signal to control the second-side switching circuit. ”
	Claim 17; prior art of record fails to disclose either by itself or in combination:  “…a controller, configured to output at least one pulse width modulation signal, wherein a reference ground of the pulse width modulation signal is the second negative voltage terminal; at least one isolation power supply, configured to provide at least one first power supply signal and at least one second power supply signal; at least one isolation circuit, configured to generate at least one control signal based on the at least one first power supply signal and the at least one pulse width control signal, wherein a reference ground of the control signal is the second positive voltage terminal; at least one first drive circuit, configured to generate at least one first drive signal based on the at least one control signal and the at least one second power supply signal to control the primary-side switching circuit; and at least one second drive circuit, configured to generate at least one second drive signal based on the at least one pulse width modulation signal and the at least one first power supply signal to control the second-side switching circuit. ”
These features taken alone or in combination are neither disclosed nor suggested by the prior art of record.





Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A ROSARIO-BENITEZ whose telephone number is (571)270-7888. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on 5712721838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUSTAVO A ROSARIO-BENITEZ/Primary Examiner, Art Unit 2838